                                               United States Bankruptcy Court
                                                 Northern District of Ohio
In re:                                                                                                     Case No. 19-10745-jps
Anthony Lewis                                                                                              Chapter 13
Heather Ryann Lewis
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0647-1                  User: mgaug                        Page 1 of 1                          Date Rcvd: May 02, 2019
                                      Form ID: 187                       Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 04, 2019.
db/db          +Anthony Lewis,   Heather Ryann Lewis,   8019 Essen Avenue,   Parma, OH 44129-3132

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
cr             +E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com May 02 2019 22:46:04
                 PRA Receivables Management, LLC,   PO Box 41021,   Norfolk, VA 23541-1021
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 04, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 2, 2019 at the address(es) listed below:
              David M. Benson    on behalf of Debtor Heather Ryann Lewis David@DavidBensonLaw.com,
               dmbenson25@hotmail.com;gaye@davidbensonlaw.com;r64853@notify.bestcase.com
              David M. Benson    on behalf of Debtor Anthony Lewis David@DavidBensonLaw.com,
               dmbenson25@hotmail.com;gaye@davidbensonlaw.com;r64853@notify.bestcase.com
              Lauren A. Helbling    ch13trustee@ch13cleve.com, lhelbling13@ecf.epiqsystems.com
                                                                                             TOTAL: 3




          19-10745-jps          Doc 27       FILED 05/04/19            ENTERED 05/05/19 00:21:23                    Page 1 of 2
                                       Northern District Of Ohio
                                    United States Bankruptcy Court
                                 Howard M. Metzenbaum U.S. Courthouse
                                         201 Superior Avenue
                                      Cleveland, OH 44114−1235
                                              Case No. 19−10745−jps

In re:
   Anthony Lewis                                           Heather Ryann Lewis
   8019 Essen Avenue                                       Aka −Heather Ryann Labrum
   Parma, OH 44129                                         8019 Essen Avenue
                                                           Parma, OH 44129
Social Security No.:
   xxx−xx−1410                                             xxx−xx−7826




                                              NOTICE OF HEARING

To the Creditors and Parties in Interest:

Notice is hereby given that a hearing in the above case will be held at the U.S. Bankruptcy court on:

                                       Date/Time/Location of Hearing
                                           June 6, 2019 at 9:30am
                   201 Superior Ave, HMM US Courthouse Courtroom 2B, Cleveland, OH 44114
                                       Before Judge Jessica Price Smith

To consider and act upon the following matters:

                    24 Amended Chapter 13 Plan Filed by Anthony Lewis, Heather Ryann Lewis




Dated: May 2, 2019                                                             For the Court
Form ohnb187                                                            Teresa D. Underwood, Clerk




    19-10745-jps        Doc 27      FILED 05/04/19         ENTERED 05/05/19 00:21:23                Page 2 of 2
